In re Bowen, Kenneth Mayor; Lafayette City of; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. CW94-0044; Parish of Lafayette, 15th Judicial District Court, Div. “C”, No. 93-5742-4A.
Granted. The judgment of the court of appeal is reversed. The judgment of the trial court is reinstated. The hearing involves questions of fact, sought to be established by the affidavits, which are dispositive of or central to the disposition of the case. The affidavits are not admissible under Code of Evidence Article 1101(B)(8).
MARCUS, J., not on panel.